Citation Nr: 1536536	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  05-30 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a respiratory disorder, to include bronchitis.  

4.  Entitlement to service connection for bilateral hand tremors, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  

6.  Entitlement to an initial rating in excess of 10 percent prior to November 1, 2011 and in excess of 30 percent since November 1, 2011, for bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005, April 2007, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of a higher rating for pes planus and service connection for an acquired psychiatric disorder were previously before the Board in June 2009 at which time they were denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran moved to vacate the June 2009 decision, which was granted in an August 2010 Order.  Thereafter, the matter returned to the Board in August 2011, at which time it was remanded for further development.  

Subsequently, a November 2012 rating decision increased the Veteran's disability rating for pes planus to 30 percent, effective November 1, 2011.  In AB v. Brown, 6 Vet. App. 35 (1992), the Court held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded, the issue remains on appeal.  

The issue of service connection for a respiratory condition was also before the Board in June 2009 and August 2011, at which times it was remanded for further development.  

With respect to the Veteran's acquired psychiatric disorder claim, the Board notes that the Court, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), found that the Board erred in not considering the scope of a claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the present case, the Veteran has been diagnosed with anxiety disorder, panic disorder, depression, and a mood disorder.  Thus, consistent with Clemons, the Board had recharacterized the matter on appeal as set forth on the title page.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The issues of service connection for sleep apnea (on the merits), a respiratory disorder, acquired psychiatric disorder, and bilateral hand tremors and the issue of a higher rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final June 2009 decision, the Board denied service connection for sleep apnea.  

2.  Evidence added to the record since the final June 2009 Board decision is not cumulative or redundant of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claim of service connection for sleep apnea.  


CONCLUSIONS OF LAW

1.  The June 2009 Board decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2008) [(2015)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen in this case is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reopening.  However, consideration of the merits of such claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.  

The RO determined that the Veteran's March 2010 claim for service connection for sleep apnea was subject to a prior denial, namely a June 2009 Board decision, and that new and material evidence has been received which was sufficient to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction, regardless of the findings or actions of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

By way of background, the Vetera filed an original claim for service connection for sleep apnea (claimed as a sleep disorder) in April 2004, which was denied by the RO in a December 2004 rating decision.  At that time, the RO determined there was no nexus between the Veteran's sleep apnea and his military service.  The Veteran appealed the decision, and the Board denied the Veteran's claim in June 2009, finding no nexus between the Veteran's sleep apnea and his military service.  At the time of the June 2009 Board decision, the evidence of record included the Veteran's service treatment records as well as VA and private treatment records.  

A rating decision or Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7105.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 C.F.R. § 20.1100.  

In the present case, the June 2009 Board decision was sent to the Veteran and his rights to appeal were explained.  However, no communication with respect to a request for reconsideration was received, and although the Veteran appealed other issues to the Court at the time, he did not contest the Veteran's decision with respect to service connection for sleep apnea.  Therefore, the June 2009 Board decision is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2008) [(2015)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence received since the June 2009 Board decision includes VA treatment records, private treatment records, a VA examination and opinion, as well as the Veteran's statements.  Specifically, Darnall Army Community Hospital records dated May 2010 noted that Veteran's sleep disorder was secondary to his cervical disc disease.  Additionally, a February 2011 VA examination noted the Veteran's diagnosis of sleep apnea and history of snoring.  The examiner opined that the Veteran's sleep apnea was not the result of or caused by his cervical spine degenerative joint disease.  However, the examiner did not address aggravation.  

The Board concludes that this evidence, when considered with the evidence previously of record, provides a basis for reopening the previously-denied claim.  It is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence raises a new theory of entitlement to service connection, on a secondary basis, and, at a minimum, meets the requirements for obtaining additional VA examination and opinion.  See Shade, supra.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for sleep apnea are met.  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With respect to all claims on appeal, the Board finds that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  In this regard, VA treatment records dated in January 2014 noted that the Veteran was receiving disability benefits.  Additionally, VA received an authorization form from SSA, requesting VA treatment records in consideration of a disability claim.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA Records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Ve.t App. 168 (2000).  Thus, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records.  

With respect to the newly reopened claim for sleep apnea, the Board notes that a new VA opinion is necessary.  In this regard, while the February 2011 VA examiner opined that the Veteran's sleep apnea was not a result of or caused by the Veteran's service-connected cervical spine degenerative disc disease, the examiner did not address service connection on a direct basis, nor was aggravation discussed.  Thus, remand is warranted in this regard.  

With respect to the claim for bilateral hand tremors, a February 2011 VA examiner opined that such was not caused by or the result of the Veteran's left brachial plexus neuritis and trapezius atrophy.  The examiner, however, did not address service connection on a direct basis, nor was aggravation discussed.  Thus, remand is warranted.  

With respect to the Veteran's claim for a respiratory condition, recent VA treatment records found a diagnosis of asthmatic bronchitis.  A November 2009 VA examiner noted that the Veteran did not have a respiratory condition and that his symptoms were likely related to his psychiatric conditions.  Subsequently, a private treatment doctor opined that the Veteran's shortness of breath was multifactorial.  Thus, remand is warranted to determine whether the Veteran's diagnosis is related to his military service, in light of the evidence of record.  

With respect to the Veteran's claim for an acquired psychiatric disorder, as the Board noted in the Introduction, the Veteran has been diagnosed with various psychiatric conditions, to include anxiety, panic disorder, mood disorder, depression, and bipolar disorder.  Thus, remand is warranted to assess whether any of the Veteran's acquired psychiatric disorders are related to his military service or were caused or aggravated by his service-connected disabilities, as alleged by the Veteran.  

Finally, with respect to the Veteran's claim for a higher rating for his service-connected pes planus with plantar fasciitis, the Board notes that the most recent VA examination was in November 2011, nearly four years ago.  The Board finds that remand is necessary to afford the Veteran a contemporaneous examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  Contact the Social Security Administration and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner should address the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to or caused by his military service, to include shortness of breath noted in his service treatment records.  

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected disabilities, to include service-connected cervical spine degenerative disc disease.  

(C)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was made permanently worse beyond normal progression (aggravated) by his service-connected disabilities, to include service-connected cervical spine degenerative disc disease.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

5.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hand tremors.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner should address the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hand tremors is related to or caused by his military service, to include the Veteran's reports that such began in service.  

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hand tremors were caused by his service-connected disabilities, to include service-connected left brachial plexus neuritis and trapezius atrophy.  

(C)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hand tremors was made permanently worse beyond normal progression (aggravated) by his service-connected disabilities, to include service-connected left brachial plexus neuritis and trapezius atrophy.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

6.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his respiratory condition.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory condition, to include a diagnosis of asthmatic bronchitis, is related to or caused by his military service, to include shortness of breath and chest pain noted in the Veteran's service treatment records.  

The examiner must provide a complete rationale for any conclusions reached.  

7.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner must interview the Veteran as to the history of his psychiatric symptoms.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.   

For EACH diagnosed disability, the examiner must answer the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that such is related to or caused by his military service.  

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability was caused by his service-connected disabilities.  

(C)  Whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability was made permanently worse beyond normal progression (aggravated) by his service-connected disabilities.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

8.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an examination with an appropriate physician to ascertain the nature and severity of the Veteran's pes planus with plantar fasciitis.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  

The examiner should identify any and all diagnoses referable to the Veteran's bilateral feet, to include degenerative joint disease, and indicate whether such are part and parcel of his service-connected disability; separate from such disability, but caused or aggravated by it; or separate from such disability but at least as likely as not related to the Veteran's military service.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

9.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


